IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0002
                              Filed July 27, 2016


IN THE INTEREST OF C.A.,
Minor Child,

C.A., Grandmother,
       Petitioner-Appellee,

V.A., Mother,
       Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Mary Pat Gunderson,

Judge.



      A mother appeals the termination of her parental rights in a private

termination action. AFFIRMED.



      Jami J. Hagemeier of Williams & Hagemeier, P.L.C., Des Moines, for

appellant.

      Allison M. Steuterman of Brick Gentry, P.C., West Des Moines, for

appellee.

      Jennifer L. Meyer of Jennifer Meyer Law, P.C., Ankeny, for minor child.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                           2


BOWER, Judge.

         A mother appeals the termination of her parental rights in a private

termination action. We conclude the juvenile court properly terminated V.A.’s

parental rights on the ground of abandonment and termination is in the best

interests of the child. We affirm the decision of the juvenile court.

         I.      Background Facts & Proceedings

         V.A., mother, and R.P., father, are the parents of a child who was born in

2003.1        After the child’s birth V.A. and the child lived with the maternal

grandmother, C.A. When the child was one year old, V.A. left the child in the

care of C.A. and moved to Texas with a boyfriend for a period of time. This

began a pattern where V.A. would intermittently return to live with C.A. and the

child, but the child continuously remained in the care of C.A. The relationship

between V.A. and C.A. became strained after V.A. stole $15,000 from C.A.

         In 2013, V.A. was convicted of two counts of second-degree theft, and she

was placed on probation. During her probation, in 2014, she was convicted of

two counts of identity theft, two counts of forgery, second-degree theft, and

extortion.      V.A. was sentenced to a total of twenty-seven years in prison.

Besides committing criminal offenses, V.A. also has a long history of substance

abuse and mental health issues.

         On May 12, 2015, C.A. filed a petition seeking to terminate V.A.’s parental

rights on the ground of abandonment under Iowa Code section 600A.8(3)(b)

(2015). A termination hearing was held on November 3, 2015. C.A. testified she


1
   The father consented to termination of his parental rights and is not a party to this
appeal.
                                        3


had taken care of the child all of his life and she was interested in adopting him.

She stated the last time V.A. lived with her and the child was four years ago.

She also stated when V.A. was living with them, C.A. still provided the majority of

the care for the child. C.A. testified V.A. purchased furniture for her, but stated

this was to repay her for the $15,000 previously stolen, not to provide support for

the child. V.A. testified she paid child support as she was able. She stated she

wrote letters to the child while she was in prison but believed the child did not

usually receive them. V.A. stated she wanted to be able to visit the child while

she was in prison and to rebuild a relationship with him when she was released.

       The juvenile court entered an order on December 2, 2015, terminating

V.A.’s parental rights pursuant to section 600A.8(3)(b). The court determined

V.A. was not a credible witness. The court found, “It is clear from testimony that

while [V.A.] did have some contact with [the child] both before and while

incarcerated and has paid some child support, neither her contact or her financial

support has been on a regular basis.” The court also found, “The record is void

of testimony that [V.A.] engaged in regular or even monthly visits prior to her

incarceration.” The court stated, “[V.A.] has come in and out of [the child’s] life

causing chaos and disruption.      For twelve years [V.A.] has not assumed a

parental role and has failed to take responsibility for any parental duties as it

relates to her son.”   The court concluded she had abandoned the child and

termination was in the child’s best interests. V.A. appeals the decision of the

juvenile court.
                                        4


      II.    Standard of Review

      Our review in matters pertaining to termination of parental rights under

Iowa Code chapter 600A is de novo. In re D.E.E., 472 N.W.2d 638, 639 (Iowa

Ct. App. 1991). A termination order must be supported by clear and convincing

proof. Iowa Code § 600A.8. “Clear and convincing evidence is evidence that

leaves ‘no serious or substantial doubt about the correctness of the conclusion

drawn from it.’” In re D.D., 653 N.W.2d 359, 361 (Iowa 2002) (citation omitted).

In termination proceedings, our paramount consideration is the best interests of

the child. Iowa Code § 600A.1.

      III.   Sufficiency of the Evidence

      V.A. claims C.A. has not shown she abandoned her child within the

meaning of section 600A.8(3)(b). Iowa Code section 600A.8(3)(b) provides:

             If the child is six months of age or older when the termination
      hearing is held, a parent is deemed to have abandoned the child
      unless the parent maintains substantial and continuous or repeated
      contact with the child as demonstrated by contribution toward
      support of the child of a reasonable amount, according to the
      parent’s means, and as demonstrated by any of the following:
             (1) Visiting the child at least monthly when physically and
      financially able to do so and when not prevented from doing so by
      the person having lawful custody of the child.
             (2) Regular communication with the child or with the person
      having the care or custody of the child, when physically and
      financially unable to visit the child or when prevented from visiting
      the child by the person having lawful custody of the child.
             (3) Openly living with the child for a period of six months
      within the one-year immediately preceding the termination of
      parental rights hearing and during that period openly holding
      himself or herself out to be the parent of the child.

The phrase, “[t]o abandon a minor child,” is defined as “a parent . . . rejects the

duties imposed by the parent-child relationship, . . . which may be evinced by the

person, while being able to do so, making no provision or making only a marginal
                                          5


effort to provide for the support of the child or to communicate with the child.”

Iowa Code § 600A.2(19).

       On our de novo review of the record, we determine there is clear and

convincing evidence to support a finding V.A. abandoned the child.               The

evidence shows V.A. rejected the duties imposed by the parent-child relationship

and throughout the child’s life was content to have her mother, the child’s

grandmother, C.A., act as the child’s parent. She did not provide reasonable

financial support for the child. For the years 2013 to 2015, V.A. provided only

$709.28 in support. Additionally, V.A. did not engage in regular communication

with the child. She sent the child letters from prison, but prior to her incarceration

she had, at best, sporadic contact with the child. We conclude the juvenile court

properly terminated V.A.’s parental rights pursuant to section 600A.8(3)(b).

       IV.    Best Interests

       V.A. claims it is not in the best interests of the child to terminate her

parental rights. She testified she wanted to remain a part of the child’s life and

rebuild her relationship with him once she was released from prison. Section

600A.1 provides:

              The best interest of a child requires that each biological
       parent affirmatively assume the duties encompassed by the role of
       being a parent. In determining whether a parent has affirmatively
       assumed the duties of a parent, the court shall consider, but is not
       limited to consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of a
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

       The evidence shows V.A. did not “affirmatively assume the duties

encompassed by the role of being a parent” to her child. See Iowa Code §
                                         6


600A.1. V.A. has not established or maintained a place of importance in the

child’s life. Throughout the child’s life she has pursued her own interests and left

the care of the child to C.A. We conclude termination of V.A.’s parental rights is

in the best interests of the child.

       We affirm the decision of the juvenile court.

       AFFIRMED.